UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
JUAN GONZALEZ GOMEZ, a/k/a Isidre               No. 01-4827
Enrique German-Campos, a/k/a
Bossman,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-01-10)

                      Submitted: April 9, 2002

                      Decided: April 29, 2002

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Ronald C. True, Asheville, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Thomas R. Ascik, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.
2                       UNITED STATES v. GOMEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Juan Gonzalez Gomez appeals his conviction and sentence for con-
spiracy to possess with intent to distribute at least 500 grams of
methamphetamine, in violation of 21 U.S.C.A. §§ 841 and 846 (West
1994 & Supp. 2001). Finding no error, we affirm.

   Gomez contends the district court abused its discretion in admitting
evidence of his July 1999 arrest for possessing methamphetamine. We
review the district court’s decision to admit evidence for abuse of dis-
cretion. United States v. Murray, 65 F.3d 1161, 1170 (4th Cir. 1995).
Gomez’s July 1999 arrest for possession of methamphetamine
occurred during the time frame charged in the indictment. We there-
fore find the district court did not abuse its discretion in admitting this
evidence.

   Gomez contends the district court erred in denying his post-verdict
motions for judgment of acquittal and for a new trial. A jury’s verdict
must be upheld on appeal if there is substantial evidence in the record
to support it. Glasser v. United States, 315 U.S. 60, 80 (1942). In
determining whether the evidence in the record is substantial, we
view the evidence in the light most favorable to the government and
inquire whether there is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt. United States v. Burgos,
94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evaluating the suffi-
ciency of the evidence, we do not review the credibility of witnesses
and assume the jury resolved all contradictions in the testimony for
the government. United States v. Romer, 148 F.3d 359, 364 (4th Cir.
1998). Gomez argues it was not reasonable for the jury to believe the
testimony of his co-conspirators. Because we do not review the credi-
bility of witnesses, we find Gomez’s claims meritless.
                      UNITED STATES v. GOMEZ                      3
   For these reasons, we affirm Gomez’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED